                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

RANDALL PAUL BUFORD,                                                                         Plaintiff,

v.                                                               Civil Action No. 3:18-cv-P25-DJH

MARK BOLTON,                                                                               Defendant.

                                             * * * * *

                                  MEMORANDUM OPINION

       Plaintiff Randall Paul Buford initiated this pro se 42 U.S.C. § 1983 action. On June 16,

2019, the Clerk of Court sent a show cause order to Plaintiff (Docket No. 18). However, on

June 19, 2019, the mailing was returned by the United States Postal Service marked “Return to

Sender, Attempted – Not Known, Unable to Forward” (DN 19).

       Upon filing the instant action, Plaintiff assumed the responsibility of keeping this Court

advised of his current address and to actively litigate his claims. See LR 5.2(e) (“All pro se

litigants must provide written notice of a change of residential address . . . to the Clerk and to the

opposing party or the opposing party’s counsel. Failure to notify the Clerk of an address change

may result in the dismissal of the litigant’s case or other appropriate sanctions.”). Rule 41(b) of

the Federal Rules of Civil Procedure authorizes the involuntary dismissal of an action if a

plaintiff fails to prosecute or to comply with an order of the court. See Jourdan v. Jabe, 951 F.2d

108, 109 (6th Cir. 1991) (“Fed. R. Civ. P. 41(b) recognizes the power of the district court to enter

a sua sponte order of dismissal.”).

       Although federal courts afford pro se litigants some leniency on matters that require legal

sophistication, such as formal pleading rules, the same policy does not support leniency from

court deadlines and other procedures readily understood by laypersons, particularly where there
is a pattern of delay or failure to pursue a case. Id. at 110. “Further, the United States Supreme

Court has recognized that courts have an inherent power to manage their own affairs and may

dismiss a case sua sponte for lack of prosecution.” Lyons-Bey v. Pennell, 93 F. App’x 732, 733

(6th Cir. 2004) (citing Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962)).

        Plaintiff apparently no longer resides at his address of record, and he has not advised the

Court of a current address. Therefore, neither notices from this Court nor filings by Defendant in

this action can be served on Plaintiff. Because Plaintiff has failed to comply with this Court’s

Local Rules, the Court concludes that this case must be dismissed for lack of prosecution. See,

e.g., White v. City of Grand Rapids, 34 F. App’x 210, 211 (6th Cir. 2002) (“[Plaintiff’s]

complaint was subject to dismissal for want of prosecution because he failed to keep the district

court apprised of his current address.”).

        The Court will enter a separate Order consistent with this Memorandum Opinion.

Date:   August 19, 2019




                                                        David J. Hale, Judge
                                                     United States District Court
cc:     Plaintiff, pro se
        Counsel of record
4415.010




                                                 2
